Name: Council Regulation (EEC) No 3097/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes and grape must with fermentation arrested by the addition of alcohol, falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 82 Official Journal of the European Communities No L 333/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3097/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes and grape must with fermentation arrested by the addition of alcohol, falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece ( 1983 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, by allocating the Community tariff quota among the Member States ; whereas , to reflect most accurately the actual development of the market in the products concerned, such allocation should be in proportion to the needs of the Member States , assessed by reference both to the statistics relating to imports from Greece over a representative period, and to the economic outlook for the quota period concerned ; Whereas , on the basis of the statistics at present available, imports from Greece into the Community of Nine in 1979 , 1980 and 1981 of the product concerned have developed as follows and represent the following percentages of total imports into the Community : Having regard to the 1979 Act of Accession, and in particular Article 72 thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Articles 25 and 64 of the abovementioned Act, customs duties on imports between the Community of Nine and the Hellenic Republic are to be progressively abolished in accordance with a timetable which provides for a reduction of 40 % as from 1 January 1983 to be made on the basic duty, as defined in Article 24 of the said Act ; whereas , for wines from fresh grapes and grape must with fermentation arrested by the addition of alcohol , falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece , the customs duties applicable in the Community of Nine from 1 January 1983 will be equivalent to the duties applied within the limits of the tariff quota opened for 1980 by Regulation (EEC) No 2634/79 ('), reduced by 40 % , up to a maximum quantity of 430 000 hectolitres and to 60 % of the Common Customs Tariff duty for the surplus quantities ; whereas it is therefore necessary, in order to determine the duty applicable on imports of such wines , to open for the products concerned, from 1 January 1983 , a Community tariff quota of 430 000 hectolitres at the rates of duty shown in the table appearing in Article 1 ; Whereas it is in particular necessary to guarantee all importers of the Community of Nine equal and uninterrupted access to the said quota and uninterrupted application of the rate laid down for that quota to all imports into the said Community of the products concerned until the quota has been used up ; whereas , having regard to the above principles, the Community nature of the quota can be respected Member States 1979 1980 1981 Benelux 51-21 29-81 29-18 Denmark 0-29 0-03 0-95 Germany 37-62 57-51 59-26 France 7-88 9-29 7-05 Ireland 0-02 0-03 0-04 Italy 0-13 0-16 0-11 United Kingdom 2-85 3-17 3-41 Whereas , taking into account these figures and the foreseeable development of the market in the products concerned during 1983 the initial shares in the volume of the quota may be fixed approximately at the following percentages : Benelux 62 · 91 Denmark 0 · 52 Germany 29 · 35 France 4 · ¢ 43 Ireland 0 · ¢ 35 Italy 0 · ¢ 35 United Kingdom 2 ¢ 09( ! ) OJ No L 306 , 3 . 12 . 1979, p . 6 . No L 333 /2 Official Journal of the European Communities 27 . 11 . 82 Whereas, in order to take into account the import trends for the product concerned in the Member States , the quota volume should be divided into two instalments, the first instalment being allocated among the Member Sates and the second forming a reserve intended ultimately to cover the requirements of the Member States, should their initial share be used up ; whereas, in order to ensure a certain degree of security to importers, the first instalment of the Community quota should be determined at a relatively high level , which under present circum ­ stances could be 90 °/o of the quota volume ; Member State should return a certain proportion thereof to the reserve, in order to avoid part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : Article 1 Whereas the initial shares may be used up fairly quickly ; whereas , therefore, to avoid disruption of supplies , any Member State which has almost used up its initial share , should draw a supplementary share from the Community reserve ; whereas this must be done by each Member State as each one of its sup ­ plementary shares is almost used up, and as many times as the reserve allows ; whereas the initial and supplementary shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the Commission must be in a position to , follow the extent to which the tariff quota has been used up and to inform the Member States thereof; 1 . From 1 January to 31 December 1983 , a Community tariff quota of 430 000 hectolitres shall be opened in the Community of Nine, for wine of fresh grapes and grape must with fermentation arrested by the addition of alcohol with the exception of resinated wines (retsina), falling within heading No 22.05 of the Common Customs Tariff, originating entirely in Greece . 2 . Within this tariff quota, the Common Customs Tariff duty shall be reduced to the levels indicated in the table below : Whereas if, at a specified date in the quota period, a considerable quantity of the initial quota share remains in any Member State , is is essential that the CCT NIMEXE heading Description code Rate of duty No (1981 ) 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine 22.05-01 , 09 3 · 6 ECU per hi B. Wine in bottles with 'mushroom' stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C . 22.05-15 3-6 ECU per hi C. Other ' I. Of an actual alcoholic strength by volume not exceeding 13 ° , in containers holding : a) Two litres or less 22.05-16 , 17, 1 · 2 ECU per hi (') 18 , 19 b) More than two litres 22.05-20 , 22 , 0-9 ECU per hi (') 23 , 24 (') The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wine, if such a rate is fixed for the purpose of the common agricultural policy. 27 . 11 . 82 Official Journal of the European Communities No L 333/3 CCT NIMEXE heading Description code Rate of duty No ( 1981 ) 22.05 C. II . Of an actual alcoholic strength by volume exceeding 13 ° but not (cont'd) exceeding 15 ° , in containers holding : a) Two litres or less 22.05-26 , 27 , 1 · 5 ECU per hi ( l ) 28 , 29 b) More than two litres 22.05-32 , 33 , 1 · 1 ECU per hi (') 34 , 36 III . Of an actual alcoholic strength by volume exceeding 15 ° but not exceeding 18 ° , in containers holding : a) Two litres or less : 2 . Other 22.05-39 1 · 8 ECU per hi (') b) More than two litres : 3 . Other 22.05-49 1-5 ECU per hi (') IV. Of an actual alcoholic strength by volume exceeding 18 ° but not exceeding 22 ° , in containers holding : a) Two litres or less : 2 . Other 22.05-54 2 ECU per hi (') b) More than two litres : 3 . Other 22.05-68 2 ECU per hi (') V. Of an actual alcoholic strength by volume exceding 22 ° , in con ­ tainers holding : a) Two litres or less 22.05-91 0-1 ECU per hi and per % vol + 1 ECU per hi (') b) More than two litres 22.05-98 0-1 ECU per hi and per % vol (') (') The exchange rate to be applied in convening into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wine, if such a rate is fixed for the purpose of the common agricultural policy . Article 2 Article 3 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two instalments . 2 . A first instalment, amounting to 387 000 hectolitres, shall be shared among the Member States ; the shares which, subject to Article 5 , shall be valid until 31 December 1983 shall be as follows : 1 . If 90 % or more of any Member State's initial share , as laid down in Article 2 (2), or 90 % or more of that share less the amount returned to the reserve where Article 5 has been applied, has been exhausted , that Member State shall without delay, by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up to the next unit where appropriate , to the extent that the amount in the reserve allows . 2 . If, after its initial share has been exhausted, 90 % or more of the second share drawn by that Member State has been exhausted , it shall , in the manner provided for in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share . 3 . If, after its second share has been exhausted , 90 % or more of the third share drawn by that hectolitres Benelux 234 450 Denmark 2 000 Germany 113 600 France 17 150 Ireland 1 350 Italy 1 350 United Kingdom 8 100 3 . The second instalment of 43 000 hectolitres shall constitute the reserve . No L 333 /4 Official Journal of the European Communities 27 . 11 . 82 Article 7Member State has been used up, it shall , in the manner provided for in paragraph 1 , draw a fourth share equal to the third . This process shall be applied until the reserve is exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in those paragraphs if there is reason to believe that those shares might not be used up . They shall inform the Commission of their reasons for applying this paragraph . The Commission shall keep account of the shares opened by Member States in accordance with Articles 2 and 3 and shall inform each of them of the extent to which the reserve has been used as soon as it receives the notification . The Commission shall , not later than 5 October 1983 , notify the Member States of the state of the reserve after the return of shares pursuant to Article 5 . The Commission shall ensure that any drawing which uses up the reserve is limited to the balance available and, for this purpose , shall specify the amount thereof to the Member State which makes the final drawing.Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1983 . Article 8 Article 5 1 . Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that charges may be made without interruption against their combined shares of the Community quota . 2 . Member States shall ensure that importers of the said products , established in their territory have free access to the shares allocated to them or drawn from the reserve. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the products in question submitted to the customs authorities under the cover of declarations that they have been made available for free circu ­ lation . Member States shall return to the reserve, not later than 1 October 1983 , the unused portion of their initial share which, on 15 September 1983 , is in excess of 20 °/o of the initial amount. They may return a greater portion if there are grounds for believing that such portion may not be used in full . The Member States shall , not later than 1 October 1983 , notify the Commission of the total imports of the products concerned effected under and charged against the Community quota up to and including 15 September 1983 and, where appropriate, of the proportion of their initial shares that they are returning to the reserve . Article 9 Article 6 At the request of the Commission , Member States shall inform it of imports of the products in question actually charged against their shares . Article 10 The Member States and the Commission shall cooperate closely in order to ensure that this Regu ­ lation is complied with . The Member States shall be authorized to divide the shares allocated to them or which they have drawn from the reserve into two parts , according to their foreseeable use, reserving one part for wines intended for direct consumption and the other for wines intended for processing. However, during the marketing year and according to the actual needs which arise , they shall make the necessary adjustments to the original allocations . Article 11 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1982 . For the Council The President H. CHRISTOPHERSEN